DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Remarks 
Claims 1, 14, 17, 19, 21, 23 and 24 have been amended. Claims 2-4, 8, 10, 18 and 22 are as previously presented. Claims 5-7, 9, 11-13, 15, 16, 20 and 25 have been canceled. Claim 26 is newly added Claims 1-4, 8, 10, 14, 17-19, 21-24 and 26 are currently examined.
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments.  
Claim Objections
Claims 19 and 26 are objected to because of the following informalities:  The examiner thinks that acetylene black in claim 26 is supposed to be in claim 19, this is because acetylene black is a carbon material and the examiner thinks this was a typographical error and thus just did a claim objection.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Claims 1-4, 8, 10, 14, 17-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rustomji (US 2016/0261005), and further in view of Cheng (US 2017/0098818) and Nagayama (US 2005/0048371). 
As to claim 1, Rustomji discloses a method of constructing an electrochemical energy storage cell with a first and a second electrode ([0008]-[0009]; the disclosed electrochemical energy storage device is a super capacitor which includes an electrochemical electrode assembly that comprises: a negative current collector; negative electrode material coated on the negative current collector; a positive current collector; positive electrode material coated on the positive current collector; and throughout), the method comprising:
coating the first electrode to form a first coated electrode (figure 42, [0144]-[0145]; submerging a negative electrode or a positive electrode into a compressed gas electrolyte. Next, an external voltage is applied to the negative electrode or the positive electrode with another suitable counter electrode to form an SEI layer on the electrode);
inserting the first coated electrode and the second electrode into a cell housing (figure 19, the first coated electrode is #11, the second coated electrode is #13 and the cell housing is #20; [0113]; The electrochemical electrode assembly 8 is placed inside a device package to make handling easier. The device package further includes a negative (anode) terminal 15 and a positive (cathode) terminal 16 electrically coupled to current collectors 10 and 14 through a mechanical device housing 20);
sealing the cell housing, wherein the cell housing comprises a solvent injection port (figure 19, the housing is #20 and the injection port is #18; [0080]; To maintain the pressure so that the solvent material stays in the liquid phase, the compressed gas electrolyte is generally placed inside a sealed container which can effectuate a high pressure; [0113], The housing 20 may be either metallic or insulating or metallic with an insulating inner and or outer surface. When used with compressed gas solvents, it is desirable that the housing 20 be rigid enough to safely contain the high-pressure electrolyte (i.e., housing 20 being a high-pressure housing). Also, within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device);
injecting a liquefied gas solvent into the cell through the solvent injection port, wherein the solvent has a vapor pressure above an atmospheric pressure of 100 kPa at a temperature of 293 .15 K  ([0080]; The compressed gas solvent is made of a solvent material typically in gas phase under normal atmospheric conditions, i.e., at a pressure of 100 kPa, or one atmosphere, and at the ambient or room temperature (e.g., a temperature around 293.15 K). ln many implementations, when used as solvent in the compressed gas electrolyte; [0113]; Also within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device), during the injection forming an electrolyte comprised of the one or more salts and the liquefied gas solvent ([0115], a salt is first inserted into an electrochemical electrode assembly inside the rigid housing to form a salt loaded electrochemical electrode assembly… Next, a compressed gas solvent is introduced into the salt loaded electrochemical electrode assembly to be mixed with the salt to create the compressed gas electrolyte inside the rigid housing, [0006] discloses the one or more salts); and 
sealing the solvent injection port ([0105]; the energy storage devices containing compressed gas solvent is well sealed so that the solvent gas is substantially not leaked into the air. (Therefore, the injection port is sealed)).  
Rustomji is silent to wherein, coating the first electrode with a dry mixture comprised of active materials, binders, carbon and one or more slats. Cheng discloses a method or producing battery electrode ([0008], [0030] and abstract) wherein the electrode is coating the first electrode with a dry mixture comprised of active materials, binders and carbon ([0029]-[0031]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the method and materials as disclosed within Cheng in Rustomji because battery electrode can be made at lower cost, more rapidly and with less negative environmental effects ([0008], Cheng). 
Modified Rustomji is silent to wherein the dry mixture comprises one or more salts. Nagayama discloses a battery ([0015]) wherein the negative electrode comprises an electrolyte salt ([0109]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the electrolyte salts within the electrode mixture from Nagayama within the electrode mixture of modified Rustomji because the electrolyte salt enhances ion conductivity ([0109], Nagayama). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).   
As to claim 2, modified Rustomji discloses further comprising, prior to step (b): coating the second electrode with a dry slurry comprising of active materials, binders, carbon and one or more salts ([0043]-[0049], Nagayama; [0008], [0029]-[0031] and abstract, Cheng); and combining the first coated electrode and the second electrode (figure 42, [0144], process 4200 for preparing electrodes; [0145]; submerging a negative electrode or a positive electrode into a compressed gas electrolyte. Next, an external voltage is applied to the negative electrode or the positive electrode with another suitable counter electrode to form an SEI layer on the electrode (4204). The negative electrode or the positive electrode is then removed from the compressed gas electrolyte (4206) and subsequently assembled into an electrochemical energy storage device as a negative electrode or a positive electrode (4208); [0113]; the electrochemical electrode assembly 8 comprising anode current collector 10, anode electrode material 11, separator 12, cathode electrode material 13, and cathode current collector 14; figure 19, Rustomji). 
As to claim 3, modified Rustomji discloses wherein, step (d) further comprises pressurizing the liquefied gas solvent to a pressure above the vapor pressure prior to injecting the liquefied gas solvent into cell ([0086]; When used in the liquid phase, the compressed gas solvent at a given temperature is typically under compressive pressure equal to, or greater than the compressed gas solvent’s vapor pressure at that temperature; [0113]; Also within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device; Rustomji). 
As to claim 4, modified Rustomji discloses wherein, step (d) comprises injecting two or more liquefied gas solvents ([0147]; another aspect of this patent document includes using co-solvents to form compressed gas electrolytes. Mixtures of two or more compressed gas solvents or mixtures of a single or multiple compressed gas solvents with a single or multiple liquid solvents is considered to also be a compressed gas solvent and can have beneficial properties for an electrochemical device; Rustomji). 
As to claim 8, modified Rustomji discloses wherein, wherein step (a) comprises (a)(1) pressing the dry mixture onto the metallic substrate to form the first coated electrode ([0029]-[0031], Cheng). 
As to claim 10, modified Rustomji discloses further comprising compressing the first coated electrode to improve adhesion to the metallic substrate ([0029]-[0031], Cheng).
As to claim 14, modified Rustomji discloses wherein, the salt is selected from a group consisting one or more of: lithium bis(trifluoromethanesulfonyl)imide (LiTFSI), lithium hexafluorophosphate, lithium perchlorate, lithium hexafluoroarsenate, lithium tetrachloroaluminate, lithium tetragaliumaluminate, lithium bis(oxalato)borate, lithium hexafluorostannate, lithium difluoro(oxalato)borate, lithium bis(fluorosulfonyl)imide, lithium aluminum fluoride, lithium chloroaluminate, lithium tetrafluoroborate, lithium tetrachloroaluminate, lithium difluorophosphate, lithium tetrafluoro(oxalato)phosphate, lithium difluorobis(oxalato)phosphate, lithium borate, lithium oxolate, lithium thiocyanate, lithium tetrachlorogallate, lithium chloride, lithium bromide, lithium iodide, lithium carbonate, lithium fluoride, lithium oxide, lithium hydroxide, lithium nitride, lithium super oxide, lithium azide, lithium debate, di-lithium squarate, lithium croconate dihydrate, dilithium rhodizonate, lithium oxalate, di-lithium ketomalonate, lithium di-ketosuccinate or any corresponding salts with the positive charged lithium cation substituted for sodium, magnesium, tetramethylammonium, tetraethylammonium, tetrapropylammonium, tetrabutylammonium, triethylmethylammonium ammonium, 1,1-dimethylpyrrolidinium, spiro-( 1,1 ')-bipyrrolidinium, N,N-diethyl-N-methyl-N(2methoxyethyl)ammonium, N,N-Diethyl-N-methyl-N-propylammonium, N,N-dimethyl-N-ethyl-N-(3-methoxypropyl)ammonium, N,N-Dimethyl-N-ethyl-N- benzylAmmonium, N,N-Dimethyl-N-ethyl-N-phenylethylammonium, N-Ethyl-N,N-dimethyl-N-(2-methoxyethyl)ammonium, N-Tributyl-N-methylammonium, N-Trimethyl-N-hexylammonium, N-Trimethyl-N-butylammonium, N-Trimethyl-N-propylammonium, 1,3 -Dimethylimidazolium, 1 -(4-Sulfobutyl)-3 -methylimidazolium, 1 - Allyl-3H-imidazolium, 1-Butyl-3-methylimidazolium, 1-Ethyl-3-methylimidazolium, 1-Hexyl-3-methylimidazolium, 1-Octyl-3-methylimidazolium, 3-Methyl-1-propylimidazolium, H-3-Methylimidazolium, Trihexyl(tetradecyl)phosphonium, N-Butyl-N-methylpiperidinium, N-Propyl-N-methylpiperidinium, 1 -Butyl-1 -Methylpyrrolidinium, 1 -Methyl-1 -(2-methoxyethyl)pyrrolidinium, 1 -Methyl-1 -(3 -methoxypropyl)pyrrolidinium, 1 -Methyl-1 -octylpyrrolidinium, 1-Methyl-1-pentylpyrrolidinium, N-Propyl-or N-methylpyrrolidinium paired with negatively charged anions such as acetate, bis(fluorosulfonyl)imide, bis(oxalate)borate, bis(trifluoromethanesulfonyl)imide, bromide, chloride, dicyanamide, diethyl phosphate, hexafluorophosphate, hydrogen sulfate, iodide, methanesulfonate, methyl-phophonate, tetrachloroaluminate, tetrafluoroborate, trifluoromethanesulfonate, combinations thereof, or isomers thereof ([0103]; electrolyte systems containing fluoromethane and fluoroethane compressed gas solvents and lithium bis-trifluoromethanesulfonimide (LiTFSI) salt in accordance with some embodiments; [0136]; It has been shown that adding lithium halides, such as lithium fluoride, to the surface of the lithium anode may prevent dendrite formation and stabilize lithium metal cycling behavior; Rustomji; [0046], Nagayama).  
As to claim 17, modified Rustomji discloses wherein, the liquefied gas solvent is a selected from a group consisting one or more of: fluoromethane, difluoromethane, trifluoromethane, fluoroethane, tetrafluoroethane, pentafluoroethane, 1,1-difluoroethane, 1,2-difluoroethane, 1,1,1-trifluoroethane, 1,1,2-trifluoroethane, 1,1,1,2-tetrafluoroethane, 1,1,2,2-tetrafluoroethane, pentafluoroethane, 1-fluoropropane, 2-fluoropropane, 1,1-difluoropropane, 1,2-difluoropropane, 2,2-fluoropropane, 1,1,1-trifluoropropane, 1,1,2-trifluoropropane, 1,2,2-trifluoropropane, fluoroethylene, cis-l,2-fluoroethylene, 1,1-fluoroethylene, 1-fluoropropylene, 2,3,3,3-tetrafluoropropene, 1,3,3,3-tetrafluoropropene, chloromethane, chloroethane, chlorofluoromethane, dichlorofluoromethane, difluorochloromethane, trichloromethane, methane, ethane, propane, butane, pentane, ethylene, propylene, butylene, thionyl fluoride, thionyl chloride fluoride, phosphoryl fluoride, phosphoryl chloride fluoride, sulfuryl fluoride, sulfuryl chloride fluoride, chlorine, fluorine, bromine, iodine, ammonia, nitrous oxide, molecular oxygen, molecular nitrogen, argon, carbon monoxide, carbon dioxide, sulfur dioxide, carbon disulfide, hydrogen fluoride, hydrogen chloride, cyanide, dimethyl ether, methyl ethyl ether, combinations thereof, or isomers thereof ([0178]; the hydrofluorocarbon molecule of the compressed gas solvent having preferably two or less fluorine atoms, preferably having one fluorine atom is desirable, such as in the case of fluoromethane, fluoroethane, fluoropropane rather than difluoromethane or difluoroethane or difluoropropane (though use of two-fluorine atom compressed gas solvents is not excluded); Rustomji). 
As to claim 18, modified Rustomji is silent to wherein, the first coated electrode contains from 1% to 80% of the first electrolyte component by weight based on the total weight of the first coated electrode. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the concentration of the salt as a result effective variable or through routine optimization i.e. increasing the salt to increase the conductivity of the electrode while balancing the electrochemical reaction of the electrode (see MPEP 2144.05 II). Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05 II A).  
As to claim 19, modified Rustomji discloses wherein, the first coated electrode comprises carbon comprising, graphite, activated carbon, graphene, carbon nanotubes, carbon black ([0164]; a disclosed rechargeable battery includes an anode selected from carbon-containing materials including: graphite, nanocarbon, carbon nanotubes, graphene) Rustomji; and [0031], Cheng).  
As to claim 21, Rustomji discloses a method of constructing an electrochemical energy storage cell with a first and second electrode ([0008]-[0009]; the disclosed electrochemical energy storage device is a super capacitor which includes an electrochemical electrode assembly that comprises: a negative current collector; negative electrode material coated on the negative current collector; a positive current collector; positive electrode material coated on the positive current collector; and throughout), the method comprising: 
coating the first electrode to form a first coated electrode (figure 42, [0144]-[0145]; submerging a negative electrode or a positive electrode into a compressed gas electrolyte. Next, an external voltage is applied to the negative electrode or the positive electrode with another suitable counter electrode to form an SEI layer on the electrode); 
inserting the first coated electrode and the second electrode into a cell housing (figure 19, the first coated electrode is #11, the second coated electrode is #13 and the cell housing is #20; [0113]; The electrochemical electrode assembly 8 is placed inside a device package to make handling easier. The device package further includes a negative (anode) terminal 15 and a positive (cathode) terminal 16 electrically coupled to current collectors 10 and 14 through a mechanical device housing 20); 
sealing the cell housing, wherein the cell housing comprises a solvent injection port (figure 19, the housing is #20 and the injection port is #18; [0080]; To maintain the pressure so that the solvent material stays in the liquid phase, the compressed gas electrolyte is generally placed inside a sealed container which can effectuate a high pressure; [0113], The housing 20 may be either metallic or insulating or metallic with an insulating inner and or outer surface. When used with compressed gas solvents, it is desirable that the housing 20 be rigid enough to safely contain the high-pressure electrolyte (i.e., housing 20 being a high-pressure housing). Also within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device); 
injecting a liquid solvent into the cell through the solvent injection port ([0083]; ethylene carbonate, which is in solid phase under normal atmospheric conditions, but typically used as a mixture with one or more co-solvents to form a liquid phase; [0113]; Also, within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device; [0085]), during the injection forming an electrolyte comprised of the one or more salts and the liquid solvent ([0115], a salt is first inserted into an electrochemical electrode assembly inside the rigid housing to form a salt loaded electrochemical electrode assembly… Next, a compressed gas solvent is introduced into the salt loaded electrochemical electrode assembly to be mixed with the salt to create the compressed gas electrolyte inside the rigid housing, also [0006] discloses one or more salts); and
sealing the solvent injection port (([0105]; the energy storage devices containing compressed gas solvent is well sealed so that the solvent gas is substantially not leaked into the air. (Therefore, the injection port is sealed). 
Rustomji is silent to wherein, coating the first electrode with a dry mixture comprised of active materials, binders, carbon and one or more slats. Cheng discloses a method or producing battery electrode ([0008], [0030] and abstract) wherein the electrode is coating the first electrode with a dry mixture comprised of active materials, binders and carbon ([0029]-[0031]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the method and materials as disclosed within Cheng in Rustomji because battery electrode can be made at lower cost, more rapidly and with less negative environmental effects ([0008]).  
Modified Rustomji is silent to wherein the dry mixture comprises one or more salts. Nagayama discloses a battery ([0015]) wherein the negative electrode comprises an electrolyte salt ([0109]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the electrolyte salts within the electrode mixture from Nagayama within the electrode mixture of modified Rustomji because the electrolyte salt enhances ion conductivity ([0109], Nagayama). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).
As to claim 22, modified Rustomji discloses further comprising, prior to step (b): coating the second electrode with a dry slurry comprising of active materials, binders, carbon and one or more salts ([0043]-[0049], Nagayama; [0008], [0029]-[0031] and abstract, Cheng); and combining the first coated electrode and the second electrode (figure 42, [0144], process 4200 for preparing electrodes; [0145]; submerging a negative electrode or a positive electrode into a compressed gas electrolyte. Next, an external voltage is applied to the negative electrode or the positive electrode with another suitable counter electrode to form an SEI layer on the electrode (4204). The negative electrode or the positive electrode is then removed from the compressed gas electrolyte (4206) and subsequently assembled into an electrochemical energy storage device as a negative electrode or a positive electrode (4208); [0113]; the electrochemical electrode assembly 8 comprising anode current collector 10, anode electrode material 11, separator 12, cathode electrode material 13, and cathode current collector 14; Rustomji). 
As to claim 23, modified Rustomji discloses wherein, step (d) comprises injecting two or more liquid solvents ([0147]; another aspect of this patent document includes using co-solvents to form compressed gas electrolytes. Mixtures of two or more compressed gas solvents or mixtures of a single or multiple compressed gas solvents with a single or multiple liquid solvents is considered to also be a compressed gas solvent and can have beneficial properties for an electrochemical device; Rustomji).  
As to claim 24, modified Rustomji discloses wherein, the liquid solvent is selected from the group consisting of dimethyl carbonate, ethyl methyl carbonate, propyl methyl carbonate, butyl methyl carbonate, diethyl carbonate, propyl ethyl carbonate, butyl ethyl carbonate, dipropyl carbonate, propyl butyl carbonate, dibutyl carbonate, fluoromethyl methyl carbonate, difluoromethyl methyl carbonate, trifluoromethyl methyl carbonate, bis(fluoromethyl) carbonate, bis(difluoromethyl) carbonate, bis(trifluoromethyl) carbonate, fluoromethyl ethyl carbonate, difluoromethyl ethyl carbonate, trifluoromethyl ethyl carbonate, fluoroethyl ethyl carbonate, difluoroethyl ethyl carbonate, trifluoroethyl ethyl carbonate, tetrafluoroethyl ethyl carbonate, pentafluoroethyl ethyl carbonate, hexafluoroethyl ethyl carbonate, bis(fluoroethyl) carbonate, bis(difluoroethyl) carbonate, bis(trifluoroethyl) carbonate, bis(tetrafluoroethyl) carbonate, bis(pentafluoroethyl) carbonate, bis(hexafluoroethyl) carbonate, vinyl carbonate, ethylene carbonate, propylene carbonate, 1,2-butylene carbonate, trans-butylene carbonate, fluoroethylene carbonate, difluoroethylene carbonate, trifluoroethylene carbonate, tetrafluoroethylene carbonate, chloroethylene carbonate, dichloroethylene carbonate, trichloroethylene carbonate, tetrachloroethylene carbonate, fluoromethyl ethylene carbonate, difluoromethyl ethylene carbonate, trifluoromethyl ethylene carbonate, bis(fluoromethyl) ethylene carbonate, bis(difluoromethyl) ethylene carbonate, bis(trifluoromethyl) ethylene carbonate, methyl propyl ether, methyl butyl ether, diethyl ether, ethyl propyl ether, ethyl butyl ether, dipropyl ether, propyl butyl ether, dibutyl ether, ethyl vinyl ether, divinyl ether, glyme, diglyme, triglyme, tetraglyme, l,l,2,2-Tetrafluoro-3-(l,l,2,2-tetrafluoroethoxy)-propane, trifluoro(trifluoromethoxy)methane, perfluoroethyl ether, fluoromethyl methyl ether, difluoromethyl methyl ether, trifluoromethyl methyl ether, bis(fluoromethyl) ether, bis(difluoromethyl) ether, fluoroethyl methyl ether, difluoroethyl methyl ether, trifluoroethyl methyl ether, bis(fluoroethyl) ether, bis(difluoroethyl) ether, bis(trifluoroethyl) ether, 2-fluoroethoxymethoxyethane, 2,2-difluoroethoxymethoxyethane, methoxy-2,2,2-trifluoroethoxyethane, ethoxy-2-fluoroethoxyethane, 2,2-difluoroethoxyethoxyethane, ethoxy-2,2,2-trifluoroethoxyethane, methyl nanofluorobutyl ether, ethyl nanofluorobutyl ether, 2-fluoroethoxymethoxyethane, 2,2-difluoroethoxymethoxyethane, methoxy-2,2,2-trifluoroethoxyethane, ethoxy-2-fluoroethoxyethane, 2,2-difluoroethoxyethoxyethane, ethoxy-2,2,2-trifluoroethoxyethane, bis(trifluoro)methyl ether, dimethylether, methyl ethyl ether, methyl vinyl ether, perfluoromethyl-vinylether, propylene oxide, tetrahydrofuran, tetrahydropyran, furan, 12-crown-4, 12-crown-5, 18-crown-6, 2-Methyltetrahydrofuran, 1,3-Dioxolane, 1,4-dioxolane, 2-methyloxolane, (1,2-propylene oxide), ethylene oxide, octafluorotetrahydrofuran, acetonitrile, propionitrile, butanenitrile, pentanenitrile, hexanenitrile, hexanedinitrile, pentanedinitrile, butanedinitrile, propanedinitrile, ethanedinitrile, isovaleronitrile, benzonitrile, phenylacetonitrile, cyanogen chloride, hydrogen cyanide, ethanedinitrile, or any combination thereof ([0083]; Some exceptions to this general rule include, most notably, ethylene carbonate, which is in solid phase under normal atmospheric conditions, but typically used as a mixture with one or more co-solvents to form a liquid phase; Rustomji).    
As to claim 26, modified Rustomji discloses wherein, the first electrode comprises acetylene black, lithium titanate, titanium disulfide, molybdenum disulfide, lithium iron phosphate, lithium cobalt phosphate, lithium nickel phosphate, lithium cobalt oxide, lithium nickel manganese oxide, lithium manganese oxide, lithium nickel manganese cobalt oxide, lithium nickel cobalt aluminum oxide, carbon fluoride, or any combination thereof ([0164]; a disclosed rechargeable battery includes an anode selected… titanium-oxide-containing material such as nanostructured titanium oxides or spinel lithium titanate, silicon and silicon alloys, tin and tin alloys, tin-cobalt alloys) Rustomji; and [0031], Cheng). 
Response to Arguments
Applicant's arguments filed 8/20/2022 have been fully considered but they are not persuasive.
The applicant’s arguments are directed toward the newly amended independent claims 1 and 21. The applicants arguments appear to be directed to the amended claim limitation that requires “during the injection forming an electrolyte comprised of the one or more salts and the liquefied gas solvent (liquid solvent for claim 21)” The examiner does not find this persuasive. Rustomji discloses a salt is first inserted into an electrochemical electrode assembly inside the rigid housing to form a salt loaded electrochemical electrode assembly… Next, a compressed gas solvent is introduced into the salt loaded electrochemical electrode assembly to be mixed with the salt to create the compressed gas electrolyte inside the rigid housing ([0115]). Thus, once the electrolyte solvent is injected into the cell the solvent will react with the electrolyte salts and form the electrolyte. Thus, reading on the instant claimed invention. Additionally, as Nagayama discloses the salts added to the electrode for the motivation of increasing conductivity the same structure of the instant claimed invention is meet and the prior arts of record read on the instant claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724